Order entered September 9, 2022




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-22-00321-CR

                   KAMRON MICHAEL BELL, Appellant

                                       V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the 194th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F20-76596-M

                                   ORDER

      Before the Court is the September 8, 2022 request of court reporter Belinda

G. Baraka for an extension of time to file the reporter’s record. We GRANT the

request and ORDER the reporter’s record filed by October 10, 2022.


                                            /s/   ERIN A. NOWELL
                                                  JUSTICE